Calhoon, J.,
delivered the opinion of the court.
Dennis had been indicted for murder, and was in confinement to await trial, when he applied for bail, which was granted. Subsequently he was tried and convicted, and appealed to this court, which reversed the conviction and remanded the case for a new trial. Dennis, being in prison pending the trial and the appeal, made a new application for bail, which the same chancellor who had decided the previous application granted him, and the state appeals from that.
On this last application there was a fiat for the writ; but it seems that the sheriff made no return as to the legality of his confinement. We decline to reverse, because the sheriff did not answer. The object of the fiat was to have the body before the presiding judge. That the body was produced is plain; and as the same chancellor presided who presided before, and as his decree recites that there was no other evidence in the *861case, except that which he had previously heard, we see no reason to disturb the result. The chancellor did consider that testimony, which he says was the same testimony, and there is not produced here any bill of exceptions showing what that testimony was. We see no sound reason in requiring an elaborate sitting and hearing over again of the same testimony.

Affirmed.